SANBORN, Circuit Judge
(dissenting). I agree with the majority of the court that the Broadmoor Band Company waived its *428right to a jury of freeholders to try the question of compensation for the property taken in this suit by its failure to demand such a jury at or before the time it filed its answer. Its answer had been on file 46 days before it made any such demand and the issue regarding compensation had been set for trial before the regular panel of jurors at the February term. The court was not, therefore, in error in its refusal to permit a trial of this issue before a jury of freeholders drawn from El Paso county.
Was it in error because it failed to appoint commissioners to try this issue? The plaintiff in error is conclusively estopped from so contending, because it expressly requested that the power of the commissioners, whose appointment it prayed, should be limited to the-trial of the question of the necessity of the taking of property of the land company, and that such commissioners should not have any authority to try the issue of compensation. In view of this consent and express request, the land company cannot now be permitted to reverse the judgment below because the court did not cause the issue to be tried before a tribunal which it had expressly requested the court to prevent from considering or determining it. As the Broadmoor Land Company thus estopped itself from claiming a trial of this issue by a jury of freeholders and by commissioners, the court in my opinion was fully authorized to try the question of compensation before the regular panel of jurors at the term at which it was set for trial before the demand for the commissioners, or the demand for a jury of freeholders had been made. Colorado Fuel & Iron Co. v. Four Mile Ry. Co., 29 Colo. 90, 98, 99, 100, 66 Pac. 902; O’Connell v. Reed, 56 Fed. 531, 5 C. C. A. 586. In the former case it is held that the question of compensation, after waiver of a -jury of freeholders, may be tried before the regular panel in the state of Colorado, and in the latter the general rule which, in my opinion, governs this case, is declared that the federal court, especially where a waiver of special proceedings has been made, as in this case, may proceed in the trial of an issue according to the usual practice and before the customary tribunals in such courts.
Nor does it seem to me that the court below was in error in its refusal to appoint commissioners to determine the necessity of the taking of the property of the land company. Section 1720, Mills’ Ann. St., requires the court or judge to “hear proofs and allegations of all parties interested touching the regularity of the proceedings and to appoint a board of commissioners to ascertain and determine the necessity for taking the lands.” But the only question relative to such a taking, which the commissioners are authorized to determine. under this statute, according to the decision of the Supreme Court of Colorado construing it, which is conclusive here, is the amount of land or property which it is necessary to take. Gibson v. Cann, 28 Colo. 499, 66 Pac. 879. The question of the necessity of taking land and property from the owner, the question whether or not the purpose for which the property is to be taken is a public one, and the question whether or not the ditch is of such a nature, under the statute of the state, that it may be enlarged, are questions which the court must answer, because *429the correct answers to them are conditioned by rules of law of which commissioners cannot have competent knowledge. The decision of the Supreme Court of Colorado upon these questions, as it constitutes a construction of the statutes of that state, controls in this court, and that court has so decided. Union Pacific R. Co. v. Colorado, etc., Tel. Co., 30 Colo. 133, 137, 69 Pac. 564, 97 Am. St. Rep. 106.
There was no question of the amount of land or property which it was necessary to take presented by the pleadings in this case. The only question was whether it was necessary to take any of the land and property sought. That issue presented nothing but a preliminary question which the court was required to decide, and which the commissioners could not determine.
As the commissioners would have had no function to perform in this case if they had been appointed, it was not, in my opinion, error for the court below to refuse to appoint them, and tire judgment below should be affirmed.